DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 12/03/2020 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig. 1, 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (US 2002/0129139 A1) in view of Logan et al (US 2007/0080930 A1).

Claims 1 and 11
Ramesh teaches a worker resource management system (Ramesh [10] “a system and method for facilitating the activities of remote workers”), comprising: 
a . . .  mobile terminal for facilitating a voice communication between a user and the . . . mobile terminal, wherein the user is assigned a task in one of multiple Ramesh [10] “system on all types of communications, and information devices and any other types of devices which may currently be in existence or be developed that allow a worker to perform some part of a remote task, and that can communicate with a remote or local server, including but not limited to: personal computers, portable computers, information based hand held devices, portable phones including smart phones, cell phones and digital phones”, also see [40-50]); and 
a computer in communication with the . . . mobile terminal, the computer including a worker resource analysis module (Ramesh [11] “system and method for facilitating remote working which comprises monitoring at least one parameter which is representative of performance of at least one remote worker and determining performance of the remote worker(s) at least partially by the monitored parameter”), wherein the worker resource analysis module is configured to: 
(i) record the voice communication between the user and the voice-directed mobile terminal with a corresponding timestamp that indicates when the voice communication occurred, based at least in part upon the voice communication received from the voice-directed mobile terminal over a communication link, Ramesh [84] “client records the employees activity and sends information representative of the employee's activity to the server” and [37] “system and method for facilitating the activities of remote workers of the present invention further comprises at least one of: . . . facilitating voice communication between at least one remote worker and at least one other remote worker; facilitating voice communication between at least one remote worker and at least one non-remote worker;” and [32] “monitored parameter(s) preferably comprise at least one of . . . time spent in an activity”)
(ii) record user activity information from the voice-directed mobile terminal based on the recorded voice communication at the time the voice communication occurred, (Ramesh fig. 1, [22] “a plurality of monitored parameters will be utilized to determine the performance of each of the remote worker” and [32] “monitored parameter(s) preferably comprise at least one of: time logged onto a computer or information device, task selected when logged on, activity during the selected tasks including: the number of keystrokes entered into a computer, time spent in an activity or a file, number of files opened, difference in file size as monitored at two different times, time spent in network activities, quantity of data transferred via a network, time during which no activity is detected, number of applications open, number of documents opened, the identity of the current window focus, the amount of time spent with focus in each windows, the amount and type of activity while in each window focus, any other parameter which may be derived from one or more operating system events”)
(iii) identify user productivity patterns for the user based at least in part upon the user activity information, (Ramesh [50] “a method for facilitating remote working comprises monitoring at least one parameter representative of performance, the parameter being monitored for a plurality of remote workers, and determining if a deviation in a pre-defined pattern of the monitored parameter(s) occurs.  The deviation indicates a difference in performance with respect to a performance standard.  This difference may be associated with poor performance, superior performance, or neither”).
(iv) provide an alert corresponding to the user productivity patterns at predefined intervals based on a break duration taken by the user and a break period predefined by the worker resource analysis module (Ramesh [61] and [77], [85] “the employee is may also take the option to take a break”, where notification based on trigger (ex. anomalies base on patterns) is the equivalent of the claimed alerts).
a voice-directed mobile terminal for facilitating a voice communication between a user and the voice-directed mobile terminal (Logan [1] “Wearable, mobile and/or portable computer terminals are used for a wide variety of tasks” and [3] “system is a voice-directed system that utilizes voice-directed work.  More specifically, to provide an interface between the central computer system and the workers or other users, such wearable terminals and the central systems to which they are connected are oftentimes voice-driven or speech-driven; i.e., are operated using human speech”, where the claimed “for facilitating a dialog between a user and the voice-directed mobile terminal” is interpreted as intended use.), 
	a computer in communication with the voice-directed mobile terminal, the computer including a worker resource analysis module (Logan [3] “bi-directional communication stream of information is exchanged over a wireless network between the wireless wearable terminals and the central computer system”) and a Logan [26] “the terminal 10 receives instructions from the central system 20 and converts those instructions to an audio dialog to be heard by a worker/user:
Both Ramesh and Logan are concerned with monitoring worker activities, see Ramesh at abstract and Logan at [44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh the voice-directed mobile terminal limitations as taught by Logan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	With respect to claim 11 that recites similar limitations to the above reject claims is also rejected based on the same reasoning given above.  Claim 11 recites the additionally taught limitation of (iv) provide a workforce prediction report for a predefined time interval based on a function of the user activity information, an amount of work remaining in the particular warehouse region, and number of delivery vehicles scheduled for departure from the warehouse region within the particular predefined time interval.  (Ramesh [40] “the performance of remote workers is used to determine which remote worker(s) may impact a project schedule due to inadequate performance.” Where the impact to the schedule determination is the equivalent of the claimed prediction)



Claims 2 and 13
Ramesh in view of Logan teach all the limitations of the system of claim 1, comprising a visual display in communication with the computer.
(Ramesh [51]).
	With respect to claim 13 that recites similar limitations to the above reject claims is also rejected based on the same reasoning given above.  

	Claims 3 
Ramesh in view of Logan teach all the limitations of the system of claim 2, wherein the visual display provides reports corresponding to the user productivity patterns. (Ramesh [50-51])

	Claims 4 
Ramesh in view of Logan teach all the limitations of the system of claim 2, wherein the visual display provides alerts corresponding to the user productivity patterns. (Ramesh [61] and [77], where notification based on trigger (ex. anomalies base on patterns) is the equivalent of the claimed alerts).

	Claims 5 
Ramesh in view of Logan teach all the limitations of the system of claim 1, wherein the worker resource analysis module is configured to classify user activity information into groups comprising user workflow tasks, user sign-in activity, user sign-Ramesh [32-33] where parameter are the equivalent of the claimed classification of groupings)

	Claims 6 and 12
	Ramesh in view of Logan teach all the limitations of the system of claim 1, Ramesh does not teach, but Logan does teach in an analogous art wherein the worker resource analysis module is configured to provide a report of a projected departure time of a delivery vehicle from each of the multiple warehouse regions relative to a scheduled departure time based on a function of at least one of an amount of work remaining in the warehouse region, number of users operating in the warehouse region, current rate of work being accomplished, and current projected time of work completion. (Logan [4], [40-50], and [58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh the worker resource analysis module is configured to provide a report of a projected departure time of a delivery vehicle from each of the multiple warehouse regions relative to a scheduled departure time based on a function of at least one of an amount of work remaining in the warehouse region, number of users operating in the warehouse region, current rate of work being accomplished, and current projected time of work completion as taught by Logan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


	Claims 7
Ramesh in view of Logan teach all the limitations of the system of claim 1, wherein the user productivity patterns are pattern is identified at fixed interval time periods immediately preceding a current identification time (Ramesh [23-24] and [70-74]).

	Claims 8 
Ramesh in view of Logan teach all the limitations of the system of claim 1, wherein the user activity information comprises at least one of a break duration, a user idle time after sign-in, a user idle time before sign-off, a user idle time before beginning break activity, and a user idle time after returning from break activity (Ramesh [90-92]).

	Claims 9 
Ramesh in view of Logan teach all the limitations of the system of claim 7, wherein the user productivity patterns identified are based on five minute time periods immediately preceding the current identification time (Ramesh [23-24] and [70-74]).

	Claims 10 
Ramesh in view of Logan teach all the limitations of the system of claim 7, wherein the user productivity patterns identified is flagged based upon the most recent Ramesh [61] and [77], see trigger).

	Claims 14 
Ramesh in view of Logan teach all the limitations of the system of claim 11, wherein the worker resource analysis module is configured to provide an alert corresponding to the work assessment predictions at predefined intervals based on a break duration taken by the user and a break period predefined by the worker resource analysis module (Ramesh [40-41], [61], and [77]).

Claims 15 
	Ramesh in view of Logan teach all the limitations of the system of claim 11, Ramesh does not teach, but Logan does teach in an analogous art wherein the work assessment predictions comprise information that the delivery vehicle from the warehouse region will be delayed beyond scheduled departure time. (Logan [4] and [58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh the work assessment predictions comprise information that the delivery vehicle from the warehouse region will be delayed beyond scheduled departure time as taught by Logan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claims 16 
Ramesh in view of Logan teach all the limitations of the system of claim 11, wherein the work assessment predictions are based upon a number of work units remaining in the warehouse region, a number of users present in a warehouse region's workforce, and a rate at which work is being completed in the warehouse region (Ramesh [40-50]).

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US 2007/0080930 A1) in view of Kaiser et al (US 2009/0006164 A1) and Ramesh (US 2002/0129139 A1)

Claims 17 
Logan teaches a method for managing worker resources (Logan [22]), comprising: 
transmitting task data from a server computer to a voice-directed mobile terminal in communication with the server computer (Logan [24]); 
providing speech-based instructions associated with task data to a user using the voice- directed mobile terminal (Logan [26]), 
recording a voice communication between the user and the voice-directed mobile terminal with a corresponding timestamp based at least in part upon the voice Logan [74] and [81] see cycle count); 
recording user activity information from the voice-directed mobile terminal based on recorded voice communication at the time the voice communication occurred (Logan [31-32], see feedback and tracking);
 Logan further teaches “the terminal 10 receives instructions from the central system 20 and converts those instructions to an audio dialog to be heard by a worker/user 11 on speaker 17.  The user executes the audio instructions and, for example, goes to a designated location and picks a designated product or performs some other task.  The user 11 then replies in the microphone 21, in a spoken language, such as with a verification of a location and/or a product, and the audio reply is converted to a useable data format to be sent back and processed by the central system.” (Logan [26]) Logan however does not expressly teach the following limitations that are taught by Kaiser in the analogous art of optimizing workforce engagement.
analyzing user activity information to (i) identify user productivity patterns (Kaiser [8] and [17]), (ii) provide work assessment predictions (Kaiser [8] and [29]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Logan the analyzing user activity information to (i) identify user productivity patterns, (ii) provide work assessment predictions as taught by Kaiser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
Logan in view of Kaiser do not teach the following limitations, but Ramesh does teach in an analogous art wherein the user is assigned a task in one of multiple warehouse regions (Ramesh [40-50]);
(iii) provide an alert corresponding to the work assessment predictions at predefined intervals based on a break duration taken by the user and a predefined break period. (Ramesh [61] and [77], [85] “the employee is may also take the option to take a break”, where notification based on trigger (ex. anomalies base on patterns) is the equivalent of the claimed alerts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Logan in view of Kaiser the user is assigned a task in one of multiple warehouse regions; (iii) provide an alert corresponding to the work assessment predictions at predefined intervals based on a break duration taken by the user and a predefined break period. as taught by Ramesh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 
Logan in view of Kaiser and Ramesh teach all the limitations of the method of claim 17, further comprising implementing worker resource decisions in response to an analysis of the user activity information (Logan [53] and [75]).

Claims 19 
Logan in view of Kaiser and Ramesh teach all the limitations of the method of claim 18, wherein the worker resource decisions comprise providing a productivity compliance alert to a worker related to break duration compliance based on the corresponding timestamps (Logan [53] and [74-75]).

Claims 20 
Logan in view of Kaiser and Ramesh teach all the limitations of the method of claim 18, Logan in view of Kaiser do not teach the following limitations, but Ramesh does teach in an analogous art wherein the worker resource decisions are based upon a number of work units remaining in the warehouse region, a number of users present in a warehouse region's workforce, and a rate at which work is being completed in the warehouse region (Logan [54]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanishima et al (US 2017/0069288 A1) teaches glasses-type wearable terminal 1100 can transmit determine the image data which should be displayed, 
Wahl et al (US 2007/0184881 A1) teaches a set of worker tasks suitable for a wireless mobile terminal with speech capabilities may involve initially welcoming the worker to the computerized inventory management system and defining a particular task or order, for example, filling a load for a particular truck scheduled to depart from a warehouse.
Kohtz et al (US 10,732,226 B2) teaches in work environments (such as depicted in FIG. 1) where workers or users wear mobile devices to receive instructions related to tasks to be performed by the worker (such as in a warehouse management system (WMS)), the work application may be loaded onto the mobile devices, for example wirelessly by an IT department or the like and updated periodically.  Using a speech dialog through the mobile device and headset, a user is directed to move around to various locations, to perform the various tasks of the work application and to respond to inquiries using speech.  In that way, the various tasks are completed.
Marc Glassman, Inc. Deploys Vocollect Voice on Psion Teklogix WORKABOUT PRO; HighJump WMS Supports Open Voice Platform (2007) teaches Vocollect Voice literally talks people through their daily tasks, replacing cumbersome lists and traditional data capture methods with hands- free, personal voice dialogs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.